Name: 88/492/EEC: Commission Decision of 10 August 1988 on the approval of the programme for the development of agriculture in the French overseas departments pursuant to Council Directive 81/527/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  cultivation of agricultural land;  agricultural policy;  means of agricultural production;  documentation;  overseas countries and territories
 Date Published: 1988-09-21

 Avis juridique important|31988D049288/492/EEC: Commission Decision of 10 August 1988 on the approval of the programme for the development of agriculture in the French overseas departments pursuant to Council Directive 81/527/EEC (Only the French text is authentic) Official Journal L 261 , 21/09/1988 P. 0025 - 0026*****COMMISSION DECISION of 10 August 1988 on the approval of the programme for the development of agriculture in the French overseas departments pursuant to Council Directive 81/527/EEC (Only the French text is authentic) (88/492/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 81/527/EEC of 30 June 1981 on the development of agriculture in the French overseas departments (1), as last amended by Directive 87/522/EEC (2), and in particular Article 2 thereof, Whereas on 15 April 1988 the French Government communicated a new modification of the programme for the development of agriculture in the French overseas departments approved by Commission Decisions 82/115/EEC (3) and 87/137/EEC (4); Whereas this modification, which revises the estimates relating to the scale of certain works in order to reflect both the increase in the original level of funding by 30 million ECU and the special requirements of application in the various territories involved, complies with the aims and conditions laid down in Directive 81/527/EEC; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The modification of the programme for the development of agriculture in the French overseas departments submitted by the French Government on 15 April 1988 pursuant to Directive 81/527/EEC is hereby approved. Article 2 By 30 June each year the French Government shall submit a progress report on the programme covering all the measures planned in the departments concerned by Directive 81/527/EEC. The report, which shall cover each department in turn, shall deal separately with the following headings: 1. collective irrigation; 2. improvement of agricultural infrastructure; 3. soil improvement and various categories of protection measures; 4. reafforestation and forestry improvement; 5. measures to encourage stock-farming and crop diversification. The data sheets making up the report shall adopt the format of the model contained in the Annex. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 10 August 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 38. (2) OJ No L 304, 27. 10. 1987, p. 44. (3) OJ No L 47, 19. 2. 1982, p. 39. (4) OJ No L 51, 21. 2. 1985, p. 40. ANNEX Directive 81/527/EEC Department of . . . . . . Financial year 198.. PROGRESS REPORT ON PROGRAMME General heading: e.g. Improvement of Agricultural Infrastructure Subheading: e.g. Road-building In physical terms: - number of units of work accomplished (1) - new work - improvements - list of operations completed during the financial year - number of beneficiaries - list of operations in progress In financial terms: - amount expended during the financial year - total since Directive first implemented - % of accomplishments under programmes Comments on results obtained: (1) Units of work expressed in: kW (installed electrical power), m3/second (water supply), area served (irrigation), number of hectares (plantation work), etc.